Exhibit 16.1December 10, 2007Mr. Tom FriedbergChief Executive OfficerDekania Corp.2929 Arch Street, Suite 1703Philadelphia, PA 19104Dear Mr. Friedberg:Effective October 3, 2007, the partners of Goldstein Golub Kessler LLP (GGK), became partners of McGladrey & Pullen, LLP in a limited asset purchase agreement. As a result of this transaction, the client-auditor relationship between Dekania Corp. (Commission File Number 001-33285) and GGK, independent registered public accounting firm, has ceased.Sincerely,/s/ Goldstein Golub Kessler LLPGOLDSTEIN GOLUB KESSLER LLPcc:PCAOB Letter FileOffice of the Chief AccountantSecurities and Exchange Commissiontreet N.E.Washington, D.C. 20549-7561
